DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
Response to Arguments
Applicant’s arguments, see Pages 10-13 of the response, filed 02/01/2022, with respect to the rejections made under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  Subject matter previously present in Claims 16-17 has now been incorporated into independent Claim 1, and as discussed in the interview conducted on 12/17/2021, the previously cited prior art fails to disclose the invention of Claim 1, due to Wedekind and Tsutsumi disclosing shafts for different arrangements within a wind turbine assembly.  Therefore, the rejections made under 35 U.S.C. §102(a)(1) and §103 have been withdrawn. 
Election/Restrictions
Claim 1 is allowable. Claim 7, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 02/10/2021, is hereby withdrawn and claim  hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-15 and 18-21 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a wind turbine comprising a tower, a nacelle housing a generator, a rotor, a shaft extending between the rotor and the generator, and a retention mechanism comprising a pin moveable radially between radially inward and outward positions, wherein in the radially inward position the pin engages with at least one engagement formation comprising a recess embedded within the shaft such that shaft rotation is stopped, and wherein in the radially outward position the pin cannot engage the recess, thereby allowing rotation of the shaft.  Wedekind discloses a shaft used in a wind turbine assembly, wherein a pin engages a recess to stop rotation of the shaft, and Tsutsumi discloses a wind turbine comprising a tower, a nacelle housing a generator, a rotor, a shaft extending between the rotor and the generator.  However, the shaft in Wedekind is used in a blade pitch assembly within the wind turbine, whereas the shaft in Tsutsumi is the main rotor shaft.  Therefore, a combination of Wedekind and Tsutsumi fails to disclose each and every limitation of the claimed wind turbine.  The prior art fails to disclose the claimed wind turbine, and thus Claims 1-15 and 18-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745